STATE OF MICHIGAN

                           COURT OF APPEALS



TRACY MERLO, a/k/a TRACY NELSON,                                    UNPUBLISHED
                                                                    May 3, 2016
               Plaintiff-Appellee,

v                                                                   No. 325458
                                                                    Wayne Circuit Court
JAMES MERLO,                                                        LC No. 12-106504-DO

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

        In this post-judgment divorce proceeding, defendant appeals as of right the trial court’s
order requiring him to pay $1,000 in attorney fees. We affirm.

        This appeal is one of several appeals arising out of the parties’ tumultuous divorce
proceedings. The parties divorced in June 2013. Under the terms of their divorce judgment,
plaintiff was awarded an interest in defendant’s Internal Revenue Service Thrift Savings Plan
and defendant’s Defined Benefit Plan through the Civil Service Retirement Commission. Nearly
one year after the divorce judgment was entered, the trial court entered a “Court Order
Acceptable for Processing Under the Thrift Savings Plan” and a “Court Order Acceptable for
Processing Under CSRS & the Federal Employees Retirement System.” Both of these orders
created and recognized plaintiff’s right to receive a portion of defendant’s retirement accounts at
issue. Under the first order, payment of benefits was to begin as soon as “administratively
feasible” after the order is “approved as a qualifying Retirement Benefits Court Order by the
Plan Administrator.” It continued, requiring that, “[i]n the event that the Plan Administrator
determines that this Order is not a Court Order Acceptable for Processing, both parties shall
cooperate with the Plan Administrator to make the necessary changes in order for the parties to
obtain an amended order that meets the requirements . . . .” The second order was similar, but it
also provided that “[t]he employee agrees to arrange or to execute forms necessary for the OPM
to commence payments to former spouse in accordance with the terms of this Order.”

       Unhappy with the entry of these orders, defendant filed a motion to stay proceedings,
expressing his desire to appeal. Plaintiff responded, arguing that defendant’s claim of appeal had
been dismissed and that, although defendant had filed a delayed application for leave to appeal,
there was no appeal pending. Thus, plaintiff concluded, there was no basis to stay proceedings.
Defendant subsequently forwarded a copy of his motion to the “Plan Administrators” on the

                                                -1-
retirement accounts described above, which resulted in a hold being placed on each account.
Before the trial court, plaintiff provided a letter from the Thrift Savings Plan, which indicated
that, because it received the motion to stay and a notice of hearing, it was required under 5 CFR
1653.3(i) to place a hold on all payments until a court order stating otherwise was entered.
Plaintiff subsequently asked defendant to sign consent orders reaffirming the previous orders in
light of the fact that his motion to stay had not been granted. Defendant refused. Defendant also
apparently refused to schedule a hearing on or dismiss his motion to stay. In essence, this left
plaintiff without recourse—the Plan Administrators refused to issue payment as required by the
court orders because of the motion to stay, but defendant refused to proceed on the motion to
stay.

        In light of this conundrum, plaintiff was compelled to file a motion seeking the trial
court’s reaffirmation of its previous orders regarding defendant’s retirement accounts. Plaintiff
also sought attorney fees in the amount of $1,500 based on defendant’s refusal to cooperate in
resolving the issue without court intervention. Defendant responded, arguing that plaintiff’s
motion was frivolous and that the previous orders were, in essence, working perfectly fine.
Defendant asked for sanctions against plaintiff instead, calling the motion frivolous and
duplicative. A hearing was held on plaintiff’s motion in December 2014. Plaintiff argued that,
without a reaffirmation of its previous orders, the trial court’s orders were rendered useless.
Defendant countered that plaintiff’s motion was an attempt to overrule federal law. Defendant
remained unable to provide anything that would support a conclusion that there was a pending
appeal.

        It is obvious from the record, in our view, that the trial court grew frustrated with
defendant’s tactics throughout the divorce proceedings in this case.1 The trial court expressed its
disappointment with defendant “obstructing this process by showing up in court representing
[himself] and, essentially, refusing to provide appropriate documentation to support [his]
position, which is that there is a pending appeal that would stop this matter from moving


1
  The record certainly provides support for the trial court’s frustration. Defendant represented
himself at the hearing on plaintiff’s motion, but he was represented by counsel during other
portions of the divorce proceedings, including the appeal that he and his attorney claim was
pending. Despite choosing to represent himself, defendant was unable to explain anything that
his attorney did. For example, when the trial court questioned defendant regarding whether he
had filed one or more claims of appeal with this Court, he answered that he could not speak to
that because it was his attorney, not he, who would have filed such a thing. When asked whether
he had anything to support his otherwise unsupported claim that one or more appeals were
pending, he was confrontational with the court and claimed that the court was accusing him of
lying. On more than one occasion, he stated that he did not bring any of the documentation to
support his position because he did not feel it was relevant. When the trial court asked “who
decides what’s relevant,” defendant responded that “God,” not the trial court, would decide that.
The record also reflects that this was far from the first instance in which the trial court ordered
defendant to pay attorney fees based on his failure to comply with its post-judgment orders and
obstructive behavior and tactics.


                                                -2-
forward.” The trial court, after being interrupted by defendant, concluded that, until it entered an
order staying proceedings, any appeal (or intention to appeal) maintained by defendant did not,
in and of itself, stop the execution of its previous orders. Because defendant was intentionally
preventing those orders from being executed without successfully moving to stay proceedings,
the trial court explained, an order reaffirming its previous orders was now necessary.

        As it relates to plaintiff’s request for attorney fees, defendant contended that the trial
court’s previous orders were, as stated above, working perfectly fine. He argued that any failure
to abide by those orders was consistent with federal law and stated that he refused to sign
plaintiff’s proffered consent orders because they were duplicative. Relying on MCR
3.206(C)(2)(b), the trial court concluded that defendant intentionally refused to comply with its
previous orders, each of which required defendant’s cooperation in the event that the appropriate
Plan Administrator did not honor the terms of each order. Because defendant refused to
cooperate in the process, the trial court awarded plaintiff $1,000 in attorney fees. This appeal
followed.

        On appeal, defendant raises one brief issue. He argues that 5 CFR 1653.3(i) is to blame
for any hold on the court-ordered payments from defendant’s retirement accounts. That federal
regulation provides as follows:

               The TSP will hold in abeyance the processing of a court-ordered payment
       if the TSP is notified in writing that the underlying court order has been appealed,
       and that the effect of the filing of the appeal is to stay the enforceability of the
       order. [5 CFR 1653.3(i) (emphasis added).]

Other than block quoting this regulation, conclusorily claiming that this regulation demands an
outcome in his favor, and briefly complaining about “the slanted playing field that has burdened
Defendant since the time of the entry of the Judgment of Divorce,” defendant provides no
meaningful argument in support of his position.

       A party may not leave it to this Court to search for authority to sustain or reject its
       position. An appellant may not merely announce his position and leave it to this
       Court to discover and rationalize the basis for his claims, nor may he give issues
       cursory treatment with little or no citation of supporting authority. Argument
       must be supported by citation to appropriate authority or policy. An appellant’s
       failure to properly address the merits of his assertion of error constitutes
       abandonment of the issue. [Peterson Novelties, Inc v City of Berkley, 259 Mich
       App 1, 14; 672 NW2d 351 (2003) (citations and internal quotation marks
       omitted).]

That is precisely what defendant does in this case. He announces his position and tells us to
agree. That is insufficient to warrant our review. Thus, we conclude that he has abandoned his
sole issue on appeal. Id.

        Nevertheless, we will point out that defendant’s position is meritless. A trial court’s
ultimate decision to award attorney fees during divorce proceedings is reviewed for an abuse of
discretion. Woodington v Shokoohi, 288 Mich. App. 352, 369; 792 NW2d 63 (2010). However,

                                                -3-
“[t]he findings of fact on which the trial court bases its decision are reviewed for clear error.” Id.
“A finding of fact is clearly erroneous when, although there is evidence to support it, the
reviewing court is left with a definite and firm conviction that a mistake has been made, giving
due regard to the trial court’s special opportunity to observe the witnesses.” Smith v Smith, 278
Mich. App. 198, 204; 748 NW2d 258 (2008). Under MCR 3.206(C)(2)(b), a trial court is
permitted to award attorney fees in a divorce action where the party seeking the fees
demonstrates, in pertinent part, “that the attorney fees were incurred because the other party
refused to comply with a previous court order, despite having the ability to comply[.]”
Woodington, 288 Mich. App. at 370.

        In this case, plaintiff’s motion alleged that defendant refused to comply with the trial
court’s previous orders despite having the ability to comply. The trial court found that this was
the case, explaining that defendant intentionally obstructed the court-ordered payments from
being made and was unwilling to cooperate in addressing this issue as required by the previous
orders. After a thorough review of the record, we are not left with a definite and firm conviction
that a mistake has been made in this regard. Smith, 278 Mich. App. at 204. The federal regulation
that defendant relies on to support his position, 5 CFR 1653.3(i), does precisely the opposite of
what he claims—it requires written notification of an appeal that indicates that “the effect of the
filing of the appeal is to stay the enforceability of the order.” But defendant’s motion to stay,
which he apparently (and perhaps strategically) abandoned, does not have that effect. See MCR
7.209(A)(1). Rather than make any effort to cooperate in resolving this issue as required by the
previous court orders, defendant used the confusion to his benefit. In fact, he continuously
argued the effectiveness of the trial court’s previous orders despite the fact that he knew, due to
his abandoned motion to stay, they were rendered entirely ineffective. This lack of cooperation,
in our view, is sufficient to justify the trial court’s decision under the clearly erroneous standard
of review for factual findings.

        It is important to point out that defendant does not make any argument on appeal relating
to his cooperation. In fact, he does not even mention the fact that the trial court found that he
failed to comply with its previous orders in the argument section of his brief on appeal. Instead,
in the most literal sense, he relies solely on the language of 5 CFR 1653.3(i) and states that the
trial court’s decision was, therefore, wrong. Had defendant, for example, made any effort to
explain how he complied with the trial court’s previous orders, justify his refusal to cooperate in
resolving the payment issues that arose after the entry of the orders, or support his claim that an
appeal was pending, our conclusion may well have been different. But, he did not. Instead, his
only claim is that 5 CFR 1653.3(i) controls the outcome of this appeal, and he is incorrect.

       Furthermore, because we are convinced that defendant’s appeal was taken for purposes of
hindrance or delay, we also elect to impose sanctions in the amount of $1000 against defendant
pursuant to MCR 7.216(C)(1)(a). As the trial court correctly recognized, defendant intentionally
obstructed the court-ordered payments from being made, and this appeal merely reflects yet
another attempt by defendant to delay or hinder the order’s effectiveness in this matter.




                                                 -4-
       Affirmed with sanctions on appeal awarded. Plaintiff, being the prevailing party, may tax
costs pursuant to MCR 7.219.



                                                           /s/ Peter D. O’Connell
                                                           /s/ Jane E. Markey
                                                           /s/ Colleen A. O’Brien




                                              -5-